Order entered July 25, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00143-CV

                              CARL CRENSHAW, Appellant

                                             V.

 THE HOUSING AUTHORITY OF THE CITY OF DALLAS TEXAS CLIFF MANOR,
                            Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-00061-A

                                         ORDER
      Before the Court is appellant’s motion for extension of time to file his corrected brief.

We GRANT the motion and ORDER the corrected brief be filed no later than August 13, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE